         Case 3:14-cv-01698-RNC Document 200 Filed 09/30/18 Page 1 of 1
                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 SHARON ISETT, Individually and on            :
 behalf of all other similarly situated       :
 individuals,                                 :
                                              :
 v.                                           : NO. 3:14-cv-01698-RNC
                                              :
 AETNA, INC., AETNA LIFE INSURANCE            :
 COMPANY, AETNA HEALTH OF                     :
 CALIFORNIA, INC., AETNA MEDICAID             :
 ADMINISTRATORS, LLC, AMERICAN                :
 HEALTH HOLDING, INC.

                                          JUDGMENT

      This action having come before the Court on defendant Aetna Life Insurance

Company’s motion for summary judgment and plaintiff Sharon Isett’s motion for partial

summary judgment, before the Honorable Robert N. Chatigny, United States District

Judge.    Defendants Aetna, Inc., Aetna Health of California, Inc., Aetna Medicaid

Administrators, LLC, and American Health Holding, Inc., were previously dismissed, and

      The Court having considered the full record of the case including applicable

principles of law, and having issued a Ruling and Order granting defendant’s motion for

summary judgment and denying plaintiff’s motion for partial summary judgment; it is

hereby

      ORDERED, ADJUDGED and DECREED that judgment be and hereby is entered

in favor of defendant Aetna Life Insurance Company.

      Dated at Hartford, Connecticut, this 30th day of September, 2018.

                                           ROBIN D. TABORA, Clerk


                                            By /s/LP
                                             Lynne Pipech
                                             Deputy Clerk


EOD: 9/30/2018
